DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1, 11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (KR20110062427) and evidenced by Anatomy of a tire and further in view of Nelson et al (US 2014/0154756).
Claims 1, 11, 19-20: Jung teaches an automotive tire comprising a rubber composition comprising sulfur and crystalline cellulose in an amount of 7-16 parts by weight based on about 100 parts by weight of rubber (table, page 2). A typical tire contains 41 wt% of rubber as evidenced by Anatomy of a Tire, therefore, a tire contains 2.87-6.56 wt% of crystalline cellulose. The crystalline cellulose formed by hydrolysis reaction is nanocrystal. The test of dynamic characteristic indicates the composition is used for tire tread (page 5). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Jung does not teach a lignin-coated cellulose whisker.
However, Nelson teaches an energy saving process for making a lignin-coated cellulose nanocrystal having hydrophobic surface which improves the dispersity of cellulose nanocrystals (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the lignin-coated cellulose whisker having hydrophobic surface to improve the dispersity of the whiskers.  
Claim 13-15, 17-18: the composition further comprises carbon black, antioxidant, sulfur, silica and synthetic rubber (examples, 0042, 0016). It is noted that claims 12-18 are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The recitation “biomass derived” and “derived from lignocellulosic biomass” are product-by-process limitations which do not impart distinctive structural characteristics to the final product. Therefore the limitations are given little patentable weight.
Response to Arguments
Applicant's arguments filed 1/23/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (i.e. Jung’s nanocellulose is not hydrophobic, lignin-coated nanocellulose), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Nelson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jung discloses a tire comprising nanocellulose and Nelson teaches a lignin-coated cellulose nanocrystal having hydrophobic surface which improves the dispersity of cellulose nanocrystals. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763